Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/20 has been entered.
Response to Arguments
This Office Action is in response to the amendment submitted on 11/12/20. Claims 1, 3-15, and 30-31 are currently pending in the application, with claims 2 and 16-29 having being cancelled and claims 6-15 having being withdrawn.  Accordingly, claims 1, 3-5, and 30-31 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Applicant’s arguments with respect to the 112(a) rejection have been fully considered.  Applicant argues that there is no requirement to provide evidence sufficient to establish that an asserted utility is true beyond a reasonable doubt and no requirement is necessary to establish evidence of statistical certainty and that Office 
With respect to applicant’s references demonstrating the correlation between S-nitrosylation and cardioprotection, the examiner maintains that the Examiner is well aware of what the prior art references teach with respect to S-nitrosylation and cardioprotective and/or reno-protective effects.  However, nowhere in the prior art or in applicant’s own specification did applicant demonstrate the use of a small organic molecule, including Imirestat or derivatives thereof, in increasing S-nitrosylation or for that matter treatment of any NO/SNO deficient diseases or disorders.  As argued in the Affidavit, protein inhibition can lead to off-target effects ad biotransformation reactions and thus modulate the biological effects, the examiner maintains that undue experimentation would be needed to determine which AKR1A1 inhibitor can indeed lead to treatment of said disease and the effective amount that results in such treatment.  Since the claims are directed to the use of ANY and EVERY single known AKR1A1 inhibitor to treat NO/SNO deficient disease or disorders and given that applicant failed to demonstrate what effective amount of an AKR1A1 inhibitor used that resulted in S-nitrosylation and thus treatment of said diseases, the examiner maintains that applicant 
  With respect to applicant’s newly added claim 31, the examiner again reiterates that such recitation is considered and is not supported by the specification.  While applicant alluded to treatment of ischemia, nowhere in the specification did applicant teach or recite cardioprotection (i.e. protection of the heart) against ischemia/reperfusion induced myocardial infarction by administering an AKR1A1 inhibitor.  While the prior art has demonstrated that SNO or NO can lead to increased S-nitrosylation, and while Appendix A provided by Applicant demonstrated SCO-R deficient mice experienced reduction of post-MI troponin and LDH levels in SCO-R-KO mice, the examiner again maintains that such recitation does not provide written description a posteriori and further does not support the use of ANY and EVERY AKR1A1 inhibitor for providing cardioprotection against ischemia/reperfusion-induced myocardial infarction.  As previously argued, protein inhibition is contrastingly different and possess various off-target effects and thus absent demonstration from Applicant demonstrating or correlating that gene knockout as being equivalent to protein inhibition, one skilled in the art would not conclude that it is likely that SCoR-deficient mice would experience the same effects when AKR1A1 is inhibited.  Since applicant has yet to provide such data, the examiner maintains that applicant has yet to enable 

Applicant’s arguments with respect to the 103(a) rejection over York in view of Hwang have been fully considered.  Applicant argues that York in view of Hwang fail to teach or suggest a method of treating disorders associated with NO/SNO deficiency or benefiting from increased SNO in a subject by administering an AKR1A1 inhibitor in an amount effective to promote S-nitrosylation.  While Applicant appears to agree with the suggestion that York teaches the use of spiro-hydantoin including Imirestat for treating complications arising from diabetes and vasculature membrane thickening, Applicant argues that York does not teach or suggest the use of Imirestat to treat disorders comprising cerebrovascular ischemia, myocardial ischemia, limb ischemia, ischemic cardiomyopathy, renal ischemia, pulmonary ischemia, and pulmonary ischemia; and that such diseases are contrastingly different from diabetes and vasculature thickening membranes.  Additionally, applicant argues that York does not teach inhibition of aldose reductase activity with tetracyclic spiro-hydantoin compounds wherein Imirestat is taught as a species.  Such arguments are however not found persuasive as the Examiner maintains that contrary to Applicant’s arguments, York does indeed teach in the abstract inhibition of aldose reductase activity deficiencies (see abstract and compound M and table II-Table III).  Additionally, York teaches that said compounds are useful in treating aldose reductase activity where it is known that aldose reductase activity is implicated in vasculature basement membrane thickening in retinal capillaries and in kidney tissues (see col. 1, lines 25-35).  York did not explicitly teach that Aldose 

Hwang was therefore provided since he teaches cardioprotection of ischemic hearts by aldose reductase inhibitors.  Importantly, Hwang et al. teach that myocardial aldose reductase activity is increased by ischemia and that inhibition of aldose reductase exhibited less ischemic injury and improved cardiac function.  

The examiner further contends that because the prior art teaches the use of the same compound as Applicant one skilled in the art would have indeed found it obvious to use Imirestat to treat myocardial ischemia since York teaches that such compounds were useful in inhibiting aldose reductase activity.  

Hwang et al. was therefore provided to demonstrate that aldose reductase activity has been implicated in vascular complications and that protection can be provided in ischemic hearts by administering aldose reductase inhibitors.  In fact, 
As for applicant’s continued arguments that such administration would not lead to S-nitrosylation promotion, the examiner reminds applicant that promoting S-nitrosylation is a result effective variable and thus such limitation is indeed met by the prior art. Since the prior art teaches administration of AKR1A1 inhibitors, such promotion would 

For the foregoing reasons, the rejections of record remain proper and are maintained.   In view of applicant’s amendment, the following 112(a), modified 112(a) and 103 (a) Non-Final rejections are being made.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this application, applicant claims a method of providing cardioprotection against ischemia/reperfusion-induced myocardial infarction (MI/R) in a subject comprising administering an AKR1A1 inhibitor.  However, nowhere in the specification or in the original claims, did applicant did not specifically describe a method of cardioprotection against ischemia/reperfusion-injury induced myocardial infarction with said compound.  While applicant alluded to treatment of myocardial .


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description
of the invention, and of the manner and process of making and using it, in such
full, clear, concise, and exact terms as to enable any person skilled in the art to
which it pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor or joint
inventor of carrying out the invention.

Claims 1, 3-5, and 30-31 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inducing S-nitrosylation by administering nitrite and while applicant is enabled for renoprotection by ablating the gene PKM2, does not reasonably provide enablement for treating any disorder associated with NO/SNO deficiency by administering any and all AKR1A1 inhibitors including small organic molecules. The specification does not enable any person skilled use the invention commensurate in scope with these claims.
The instant claims are drawn to a method of treating disorders associated with NO/SNO deficiency or benefiting from increased SNO in a subject in need thereof, the method comprising: administering to the subject having a disorder associated with NO/SNO deficiency or benefiting from increased SNO an aldo-keto reductase (AKR) inhibitor at an amount effective to promote S-nitrosylation of proteins in the subject, wherein the AKR inhibitor is an AKR1A1 inhibitor; and the disorders comprises at least one of the disorders delineated in claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of said disorders associated with NO/SNO deficiency by administering any and/or every single AKR inhibitor in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 

1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re
Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:


1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.

The nature of the invention, state and predictability of the art, and relative skill level
The invention relates to a method of treating disorders associated with NO/SNO deficiency or benefiting from increased SNO in a subject in need thereof, the method comprising: administering to the subject having a disorder associated with NO/SNO deficiency or benefiting from increased SNO an aldo-keto reductase (AKR) inhibitor at an amount effective to promote S-nitrosylation of proteins in the subject, wherein the AKR inhibitor is an AKR1A1 inhibitor; and the disorders comprises at least one of the disorders delineated in claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that nowhere in the specification did applicant demonstrate treatment of any disorder, let alone administration with Imirestat (i.e. elected species) or administration of any AKR1A1 inhibitor or every administration of every single AKR1A1 inhibitor. Importantly, given that gene silencing involves complete inhibition of AKR1A1, applicant failed to demonstrate an effective amount of AKR1A1 inhibitor that led to treatment of diseases and/or promotion of S-nitrosylation. While applicant suggests ADH6 or AKR1A1 as an enzyme involved in regulating S-nitrosylation and while applicant demonstrated in Appendix C1-C4 that ablation of PMK2 gene led to renoprotection, and while the prior art suggests the use of S-nitrosylation in treating myocardial ischemic disease, the examiner maintains that applicant failed to demonstrate which AKR1A inhibitor modulated SNO-CoA and thus led to treatment of SNO 

2.  The breadth of the claims
The claims are thus very broad insofar as they recite the “treatment NO/SNO deficient associated disorders with an effective amount of every single AKR inhibitor in existence”. While such “treatment” might theoretically be possible for inducing S-nitrosylation with nitrite or providing renoprotection by ablating PMK2 gene, as a practical matter it is nearly impossible to achieve a treatment of the aforementioned disorders with NO/SNO deficiency with every single AKR1A1 inhibitor given their 

3.  The amount of direction or guidance provided and the presence or absence of working examples
The specification provides no direction or guidance for the use of Imirestat, let alone every single AKR1A1 inhibitor in the treatment of any disorder associated with NO/SNO deficiency. No reasonably specific guidance is provided concerning useful therapeutic protocols for said disease, other than induction of SNO products using nitrite or in the Appendix submitted on 4/23/20 demonstrating that ablation of PKM2 gene. The latter is corroborated by the working examples in the specification on pgs. 63-64 and paragraphs 00127-00128 and the Appendix submitted on 4/23/20.

4.  The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed AKR1A1 inhibitors could be predictably used for the treatment of said disorders associated with NO/SNO deficiency as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over York, B.M. (U.S. 4,436,745, previously cited) in view of Hwang et al. (The FASEB Journal, 2001, pgs. 1-15, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

York teaches inhibition of aldose reductase (i.e. AKR) activity with tetracyclic spiro-hydantoins (see abstract). Additionally, York teaches the use of spiro-hydantoin compounds with a substituted and unsubstituted in the treatment of complications arising from diabetes mellitus (see col. 1, lines 5-10). York further teaches that said enzyme is responsible for reducing aldoses at the expense of NADPH (see col. 1, lines 12-18). York also teaches that aldose reductase inhibitors prevent the production of aldoses that can cause vasculature basement membrane thickening and that inhibition of aldose reductase would prevent the production of polyols and would reduce nerve 
52 nM against AKR (see col. 16-17, table II-table III).

York et al. do not specifically teach treatment of myocardial ischemia utilizing Imirestat.  York et al. also do not specifically teach that the use of aldose reductase in ischemia.  Additionally, York et al. do not specifically teach promotion of S-nitrosylation of proteins in the subject.  

Hwang et al. teach that previous studies have demonstrated protection of ischemic hearts by an aldose reductase inhibitor but the presence and influence of aldose reductase in cardiac tissue remains unknown (see pg. 1, abstract).  Importantly, Hwang et al. teach that ischemia increases myocardial aldose reductase activity and that such increases are due in part to activation by nitric oxide (NO; see pg. 1, abstract).  Of interest, Hwang et al. teach that inhibition of aldose reductase exhibited less ischemic injury and improved cardiac function (see abstract).  Thus, Hwang et al. teach that pharmacological inhibitors of aldose reductase present a novel approach for protecting ischemic hearts (see abstract).   


Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to utilize and obvious to try Imirestat to treat myocardial ischemia given that York teaches the use of potent aldose reductase inhibitors including Imirestat to treat vasculature impairment of any etiology and in light of Hwang et al. who teach the use of aldose reductase inhibitors to treat myocardial ischemia and for cardioprotection.  Thus, given the teachings of York and Hwang, one of ordinary skill would have been motivated to utilize and try Imirestat to treat myocardial ischemia with the reasonable expectation of providing a method that is useful in inhibiting aldose reductase and a method useful in providing cardioprotection.

Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/26/2021